Citation Nr: 1332165	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  09-22 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from March 1999 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Seattle, Washington, Regional Office (RO), that reduced a disability evaluation for PTSD from 50 percent to 30 percent disabling, effective May 1, 2008.  The Veteran timely appealed that reduction and asserted that his disability had actually worsened.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2009; a transcript of that hearing is associated with the claims file.

In January 2010, the Board found that the reduction was improper and restored the Veteran's 50 percent evaluation, effective May 1, 2008.  It remanded the higher evaluation claim for further evidentiary development.  The rating claim was again remanded in September 2011, in order for a VA examination to be afforded to the Veteran.  The Veteran underwent a VA examination in October 2011.  

In a July 2013 informal hearing presentation, the Veteran's representative stated, "Appellant believes that his disability picture has worsened since his last VA examination on October 5, 2011."  In light of this belief, the Board finds that a remand is necessary at this time in order to afford the Veteran another VA examination that assesses the current severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Salt Lake VA Medical Center, or any other VA medical facility that may have treated the Veteran, since September 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD, and provide a Global Assessment of Functioning score.  

The examiner should also discuss whether the Veteran is unemployed, and if so, whether the Veteran's PTSD precludes substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional development suggested by the evidence and information obtained pursuant to this remand, the AOJ should review the claims file and readjudicate the Veteran's claim for a higher rating for PTSD.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

